DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reza et al (Composite Supercapacitor Electrodes by Electrodeposition of MnO2 on MWCNT Felt Directly Grown on Aluminum; Journal of New Materials for Electrochemical Systems 18; pgs 43-48; Feb 11, 2015).
Regarding claim 11, Reza teaches an electrode with an aluminum substrate and a mat or vertically aligned carbon nanotubes coated with a layer of MnO2 (figure 1, pg 44).
In the event any differences can be shown for the product of the product-by-process claim 11, as opposed to the product taught by the reference Reza, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).  
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).  
Regarding claim 12, Reza teaches the electrode as discussed above.
Reza does not explicitly teach the density as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any density dependent upon the desired density of the MWCNT, such as the claimed density, and an ordinarily skilled artisan would have recognized optimizing the density without undue experimentation and with a reasonable expectation of success.
Regarding claim13, Reza teaches the electrodes being used in electrochemical energy storage apparatuses such as an ELDC (pg 43, introduction). 


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Hao et al (Growth of Manganese Oxide Nanoflowers on Vertically-Aligned Carbon Nanotube Arrays for High-Rate Electrochemical Capacitive Energy Storage; Nano Letters, vol 8, no 9, September 10, 2008; pgs 2664-2668).
Hao teaches a method for preparing an electrode (abstract) including a current collector foil, CNTA, and MnO2, on a layer extending over the entire length of the nanotubes (see fig 3D). The Ta foil is synthesized on a mat of vertically aligned carbon nanotubes (figure 2B, pg 2664 last paragraph) and electrodepositing manganese oxide via a potentiodynamic method (pg 2665). The precursor solution is taught to be MnSO4 (pg 2665).
Hao neither teaches nor renders obvious the electrolytic solution including at least one nitrate as an anion of the electrolyte. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        May 13, 2022